Case: 17-11955     Date Filed: 08/06/2018   Page: 1 of 32


                                                                      [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 17-11955
                            ________________________

                        D.C. Docket No. 1:16-cv-21976-DPG



CHECKER CAB OPERATORS, INC.,
a Florida Corporation, individually and on behalf of others similarly situated,
B&S TAXI CORP.,
a Florida Corporation,
MIADECO CORP.,
a Florida Corporation,

                                                   Plaintiffs - Appellants,

versus

MIAMI-DADE COUNTY,
a political subdivision of the State of Florida,

                                                   Defendant - Appellee.

                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                   (August 6, 2018)
              Case: 17-11955     Date Filed: 08/06/2018    Page: 2 of 32


Before MARCUS and WILSON, Circuit Judges, and HOWARD, ∗ District Judge.

MARCUS, Circuit Judge:

      The emergence of Transportation Network Entities such as Uber and Lyft

(“TNEs”) has threatened the viability of traditional taxicab companies worldwide.

Amid that competitive struggle, this appeal arises. For years, taxicab, livery,

limousine, and other for-hire transportation services in Miami-Dade County (“the

County”) could be offered only by those who possessed a “medallion” -- that is, a

license to supply those services. In May 2016, the County enacted an ordinance

authorizing the TNEs to operate in the for-hire transportation market (“the TNE

Ordinance”). Certain medallion holders filed suit (“the Medallion Holders”),

attacking the TNE Ordinance’s constitutionality. They claimed that, by disrupting

their market exclusivity, the TNE Ordinance effected a “taking” of their

medallions without just compensation in violation of the Takings Clause of the

Fifth Amendment to the United States Constitution and Article X § 6 of the Florida

Constitution. They also claimed that, because it subjected them to more stringent

regulations than those governing TNEs, the TNE Ordinance discriminated against

medallion holders in violation of the Equal Protection Clause. The district court

held that the Medallion Holders failed to state either a takings or an equal

protection claim.

      ∗
            Honorable Marcia Morales Howard, United States District Judge for the Middle
District of Florida, sitting by designation.
                                           2
              Case: 17-11955    Date Filed: 08/06/2018    Page: 3 of 32


      After the district court dismissed this case, the Florida legislature passed a

new body of laws that preempted the TNE Ordinance, thereby mooting the

Medallion Holders’ claims for declaratory and injunctive relief. However, we

affirm the judgment of the district court dismissing their claims for monetary

damages arising under the Takings and Equal Protection Clauses, which were not

moot. The medallions conferred by the County created a license to offer for-hire

taxicab services in Miami-Dade County; the County did not afford the Medallion

Holders the right to exclude competition in the marketplace. Moreover, the

regulatory scheme was rationally related to improving the quality and safety of for-

hire transportation service and was wholly consonant with the Equal Protection

Clause of the Fourteenth Amendment.

                                          I.

                                         A.

      The Medallion Holders -- Checker Cab Operators, Inc., B&S Taxi Corp.,

and Miadeco Corp. -- are for-hire taxicab license holders operating in the County.

Since 1981, the County has extensively regulated its for-hire transportation market

through the Miami-Dade County Code of Ordinances (“the Code”). It has imposed

licensing requirements, fixed the overall number of licenses, restricted the licenses’

alienability, promulgated rules of operation, capped fares and rates, and prescribed

insurance requirements, vehicle standards, and penalties for Code violations. In


                                          3
              Case: 17-11955      Date Filed: 08/06/2018    Page: 4 of 32


1998, the County adopted Ordinance No. 98-105 (the “1998 Ordinance”) in order

to improve the quality, reliability, and safety of for-hire transportation services.

The 1998 Ordinance established the “medallion system,” which renamed for-hire

transportation licenses “medallions,” deemed them “intangible property,” and

converted all 1,824 existing for-hire licenses into medallions for a fee. Id. §§ 31-

81(z), (aa), 31-82(c). It also comprehensively conditioned the medallions’ use and

alienability. Id. § 31-82(j)–(k), (r). It decreed that the medallions may be

transferred, sold, or assigned only to County-registered taxicab chauffeurs, and

required medallion holders to keep records pertaining to vehicle operations, to

register their vehicles with the County, and to make those vehicles available for

inspection. Id. § 31-82(j), (r). Failure to abide by those rules could result in the

suspension or revocation of a medallion. Id. § 31-82(k).

      Since 1998, the County has amended its for-hire transportation regulations at

least 33 times, while issuing almost 300 additional medallions, thereby increasing

the total number of medallions by over 16 percent. Miami-Dade County, Fla.,

Ordinance Nos. 98-105 (Aug. 7, 1998); 01-67 (Apr. 20, 2001); 04-103 (Jun. 28,

2004); 06-111 (Apr. 20, 2006); 08-139 (Apr. 16, 2009); 11-53 (Dec. 13, 2011); 11-

54 (Dec. 13, 2011); 12-51 (Jun. 26, 2012). Still, the County generally limited the

total number of medallions in circulation. By maintaining their scarcity and

permitting their alienability, the County nurtured a secondary market in


                                            4
              Case: 17-11955    Date Filed: 08/06/2018    Page: 5 of 32


medallions. In 2012, the County profited handsomely from that market after

auctioning off medallions for more than $400,000 each. By 2014, the medallions

traded for approximately $340,000.

      That same year, TNEs began operating in the County. They enabled

customers to use smartphone applications to locate, schedule, and summon drivers,

who transported them to their destination in exchange for a prearranged fee made

by credit card payment through the application. Since TNEs provided for-hire

transportation services in the County without medallions, those services were

unlawful, and the County responded by ticketing TNE drivers and impounding

TNE vehicles.

      By 2016, however, the County reconsidered its TNE policy. It enacted the

TNE Ordinance in order to authorize the TNEs’ market entry and “promote the

free market, enhance the availability, efficiency and safety of transportation

systems as well as encourage innovation and enhance residents’ and consumers’

transportation options.” Ordinance No. 16-42, Body. Although TNEs were

required to bear TNE licenses, they were not obliged to carry medallions. Id. § 31-

702(a). As a result of the TNE Ordinance, TNE operators entered the County en

masse, substantially diluting the medallions’ value. Also in 2016, the County

modified taxicab regulations (the “2016 Ordinance”) in order to “level the playing

field [between taxicabs and TNEs] notwithstanding the unique aspects of each


                                          5
              Case: 17-11955     Date Filed: 08/06/2018    Page: 6 of 32


form of transportation, and encourage competition under a responsible and fair

regulatory regime.” Id., Body. Following the promulgation of the TNE and 2016

Ordinances, regulations of taxicabs diverged in some ways from those imposed on

TNEs.

      In July 2017, the Florida legislature enacted a new law regulating TNEs at

the state level. Act effective July 1, 2017, ch. 2017-12, Laws of Fla. (codified at

Fla. Stat. § 627.748 (2018)). That law preempted the TNE Ordinance, declaring:

“It is the intent of the Legislature to provide for the uniformity of laws governing

[TNEs], [TNE] drivers, and [TNE] vehicles throughout the state. [TNEs], [TNE]

drivers, and [TNE] vehicles are governed exclusively by state law, including in any

locality or other jurisdiction that enacted a law or created rules governing [TNEs],

[TNE] drivers, or [TNE] vehicles before July 1, 2017.” Fla. Stat. § 627.748(15)(a).

It did not however preempt local laws covering airports and seaports. Id.

§ 627.748(15)(b).

      In addition to preempting local laws, the new state law regulated TNE

insurance coverage and driver eligibility, and required TNEs to, inter alia, disclose

fares before commencing rides, display photographs of TNE drivers and license

plate numbers of TNE vehicles, and transmit electronic receipts listing the ride’s

origin and destination, the total time and distance traveled, and the total fare paid.

Id. § 627.748(4)–(6). The law also prescribed insurance and driver-eligibility


                                           6
              Case: 17-11955     Date Filed: 08/06/2018    Page: 7 of 32


requirements. Id. § 627.748(7), (11). As a result, the County’s TNE industry is now

comprehensively governed by state law.

                                          B.

      In June 2016, the Medallion Holders filed an amended class action

complaint on behalf of all medallion holders in the Eleventh Judicial Circuit in

Miami-Dade County. They alleged that the TNE Ordinance effected a “taking” of

their medallions without just compensation in violation of the United States and

Florida Constitutions. Specifically, “[t]hrough the [TNE] Ordinance, the County

has substantially interfered with the private property held by the [Medallion

Holders] in that their [medallions] will be, and are, significantly devalued as a

result of the legalization and/or regulation of the [TNEs].” They requested just

compensation for the diminution of the medallions’ value.

      The Medallion Holders also claimed that the TNE Ordinance subjected

similarly situated service providers -- taxicabs and TNEs -- to disparate regulatory

frameworks, which competitively disadvantaged the Medallion Holders and

violated their right to the equal protection of the laws. They cited six particular

discrepancies between taxicab and TNE regulations: (1) while the Code required

taxicabs to secure chauffeur’s agreements with each taxicab driver, it granted

TNEs broader latitude in hiring drivers; (2) the Code imposed more stringent

insurance coverage requirements on taxicabs; (3) the Code subjected taxicabs to


                                           7
              Case: 17-11955     Date Filed: 08/06/2018    Page: 8 of 32


background checks by the Department of Regulatory and Economic Resources

(“the Department”), while permitting TNEs to conduct independent background

checks; (4) while taxicabs were required to undergo Department vehicle

inspections, TNEs were permitted to perform independent inspections; (5) taxicabs

were bound by more onerous vehicle-appearance standards; and (6) the County

established maximum fare rates for taxicabs, but not for TNEs. The Medallion

Holders argued that those regulatory disparities were “not rationally related to

legitimate government interests,” but rather were “irrational and wholly arbitrary.”

They sought monetary damages, a declaration that the TNE Ordinance violated

their right to equal protection, and an injunction against its enforcement.

      The County removed the case to the United States District Court for the

Southern District of Florida and moved to dismiss the complaint for failure to state

a claim pursuant to Fed. R. Civ. P. 12(b)(6). The district court agreed. First, the

court held that the Medallion Holders failed to state a takings claim. Although the

medallions enabled their holders to provide for-hire transportation services, they

conferred no right to block competition in the relevant market. Since the

diminution of the medallions’ value derived solely from exposure to new

competition, their takings claims could not succeed. The trial court also rejected

their equal protection claims, explaining that the regulatory distinctions identified

by the Medallion Holders simply reflected the important differences found in the


                                           8
                 Case: 17-11955     Date Filed: 08/06/2018   Page: 9 of 32


taxicabs’ and TNEs’ respective business models. Thus, for example, while taxicabs

operate primarily through street hails and flat fare rates, TNEs are summoned

through smartphone applications and calibrate fares according to fluctuations in

supply and demand. The district court further denied the Medallion Holders’

request for leave to amend their complaint, holding that any amendment would be

futile.

          This timely appeal ensued.

                                             II.

          “We review the district court’s grant of a motion to dismiss for failure to

state a claim de novo, accepting the allegations in the complaint as true and

construing them in the light most favorable to the plaintiff. To withstand a motion

to dismiss under Rule 12(b)(6), a complaint must include enough facts to state a

claim to relief that is plausible on its face. A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Hunt v. Aimco

Props., L.P., 814 F.3d 1213, 1221 (11th Cir. 2016) (quotations and citations

omitted).

          We begin by addressing whether the claims have become moot in light of

preemptive state law. Next, we discuss the Medallion Holders’ takings claims.

Finally, we assess their equal protection claims.


                                             9
             Case: 17-11955     Date Filed: 08/06/2018    Page: 10 of 32


                                          A.

      The Medallion Holders argue, and the County does not dispute that Section

627.748, Florida Statutes (2018) does not moot this appeal even though it

preempted the TNE Ordinance. It is well established that “[u]nder Article III of the

Constitution, federal courts may adjudicate only actual, ongoing cases or

controversies.” Flanigan’s Enters., Inc. of Ga. v. City of Sandy Springs, 868 F.3d
1248, 1255 (11th Cir. 2017) (en banc). In order to invoke the jurisdiction of an

Article III court, “a litigant must have suffered, or be threatened with, an actual

injury traceable to the defendant and likely to be redressed by a favorable judicial

decision.” Id. That injury “must be extant at all stages of review, not merely at the

time the complaint is filed.” Id. If the injury ceases, or is rendered unamenable to

judicial relief, then the case becomes moot and thereby incapable of further Article

III adjudication. Id. (“[E]ven a once-justiciable case becomes moot and must be

dismissed when the issues presented are no longer live or the parties lack a legally

cognizable interest in the outcome.”).

      Typically, “[w]hen a party challenges a law as unconstitutional and seeks [ ]

declaratory and prospective injunctive relief, a superseding statute or regulation

moots [the] case . . . .” Crown Media, LLC v. Gwinnett Cty., 380 F.3d 1317, 1324

(11th Cir. 2004) (quotations omitted). The reason is straightforward. When a

challenged law is preempted, it cannot inflict further injury redressable by


                                          10
             Case: 17-11955     Date Filed: 08/06/2018    Page: 11 of 32


declaration or injunction. See Flanigan’s, 868 F.3d at 1255; Adler v. Duval Cty.

Sch. Bd., 112 F.3d 1475, 1477 (11th Cir. 1997) (describing declaratory and

injunctive relief as “prospective”). Since declaratory and injunctive relief under

these circumstances would be futile, they could not issue from an Article III court.

See Hispanic Interest Coal. of Ala. v. Governor of Ala., 691 F.3d 1236, 1243 (11th

Cir. 2012) (mooting appeal due to preempted claim); Griffith v. Gen. Motors

Corp., 303 F.3d 1276, 1282 n.6 (11th Cir. 2002) (same); Alcatel USA, Inc. v. DGI

Techs., Inc., 166 F.3d 772, 799 (5th Cir. 1999) (same); Charles A. Wright &

Arthur R. Miller, Federal Practice and Procedure § 3533.6 n.17 (3d ed.) (in light

of superseding law, “[i]t would be pointless to enjoin enforcement of a policy no

longer in effect”). When claims for declaratory and injunctive relief are mooted,

“we do not consider the merits presented, but instead vacate the judgments below

with directions to dismiss even if a controversy did exist at the time the district

court rendered its decision.” Coal. for the Abolition of Marijuana Prohibition v.

Atlanta, 219 F.3d 1301, 1309–10 (11th Cir. 2000).

      “Although a case will normally become moot when a subsequent [law]

brings the existing controversy to an end, when the plaintiff has requested

damages, those claims are not moot.” Covenant Christian Ministries, Inc. v. City of

Marietta, 654 F.3d 1231, 1244 (11th Cir. 2011) (quotations and citations omitted).

Unlike claims for declaratory and injunctive relief, which are inherently


                                          11
             Case: 17-11955     Date Filed: 08/06/2018    Page: 12 of 32


prospective in nature, “a claim for money damages looks back in time and is

intended to redress a past injury.” Adler, 112 F.3d at 1477. Because an

“appellant[’s] claim for money damages does not depend on any threat of future

harm, [the] claim remains a live controversy.” Id. at 1478; see also Havens Realty

Corp. v. Coleman, 455 U.S. 363, 371 (1982) (“Given respondents’ continued

active pursuit of monetary relief, this case remains definite and concrete, touching

the legal relations of parties having adverse legal interests.”) (quotations omitted).

      At the outset of this lawsuit, the Medallion Holders sought declaratory and

injunctive relief for their equal protection claims. They also requested damages for

both their takings and equal protection claims. All of the allegations were

exclusively directed at the County’s TNE Ordinance. Yet three months after the

district court dismissed this case, the Florida legislature enacted Section 627.748,

which preempted the TNE Ordinance. The Medallion Holders do not dispute the

preemptive effect of the Florida statute. Since it has been preempted by state law,

the TNE Ordinance is incapable of sowing future harm, mooting the Medallion

Holders’ claims for declaratory and injunctive relief. See Flanigan’s, 868 F.3d at

1255. Consequently, we are obliged to vacate the judgment of the district court

dismissing the Medallion Holders’ claims for declaratory and injunctive relief on

the merits and remand with instructions to dismiss for lack of subject matter




                                          12
             Case: 17-11955     Date Filed: 08/06/2018   Page: 13 of 32


jurisdiction. Coal. for the Abolition of Marijuana Prohibition, 219 F.3d at 1309–

10.

      However, because the Medallion Holders also sought damages for their

takings and equal protection claims, those claims are not moot. Covenant Christian

Ministries, 654 F.3d at 1244; Adler, 112 F.3d at 1478. The prospect of recovering

retrospective (monetary) relief for injuries allegedly inflicted on them by the

County ensures a live controversy between the parties. We turn, therefore, to the

merits of those claims.

                                         B.

      The Medallion Holders say that the district court erroneously dismissed their

takings claims because they lacked a property right in excluding competitors from

the relevant market. It is undisputed that the Code characterized the medallions as

“intangible property” and, before the TNE Ordinance’s passage, conditioned the

provision of for-hire transportation services on the possession of a medallion. The

Medallion Holders conclude that the Code vested in them “a legally protectable

property right in exclusive provision of for-hire transportation services in Miami-

Dade County.” They urge that the County “took” their right to market exclusivity

without just compensation by permitting TNEs to operate as competing for-hire

transportation service providers.




                                          13
             Case: 17-11955      Date Filed: 08/06/2018    Page: 14 of 32


      The Medallion Holders frame their takings claims under both the United

States and Florida Constitutions. Florida’s courts have interpreted the Takings

Clause of its Constitution “coextensively” with the Takings Clause of the Fifth

Amendment. St. Johns River Water Mgmt. Dist. v. Koontz, 77 So. 3d 1220, 1222

(Fla. 2012), rev’d on other grounds, 570 U.S. 595 (2013). We therefore apply the

same analysis to both claims.

      “[T]o state a Takings claim under [federal] law, a plaintiff must first

demonstrate that he possesses a ‘property interest’ that is constitutionally

protected. Only if the plaintiff actually possesses such an interest will a reviewing

court then determine whether the deprivation or reduction of that interest

constitutes a ‘taking.’” Givens v. Ala. Dep’t of Corr., 381 F.3d 1064, 1066 (11th

Cir. 2004) (citations omitted). “[W]e are mindful of the basic axiom that property

interests . . . are not created by the Constitution. Rather, they are created and their

dimensions are defined by existing rules or understandings that stem from an

independent source such as state law.” Ruckelshaus v. Monsanto Co., 467 U.S.
986, 1001 (1984). That independent source must establish that the plaintiff has a

“legitimate claim of entitlement” on which he may reasonably rely. Bd. of Regents

of State Colls. v. Roth, 408 U.S. 564, 577 (1972). If the asserted property interest is

created entirely by state statutory law, then it follows that the scope of the right




                                           14
             Case: 17-11955     Date Filed: 08/06/2018    Page: 15 of 32


would be gleaned from the statute itself. See, e.g., id.; Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 538–39 (1985).

      It is undisputed that the Medallion Holders own an intangible property

interest in their medallions. We must decide whether that interest includes the right

to market exclusivity. If the Code did not convey to the Medallion Holders the

right to block competition in the for-hire transportation market, then the County

could not have “taken” that right and the Medallion Holders’ takings claims must

fail. Even the most cursory examination of the Code reveals that the County did

not give the Medallion Holders the right to enjoin competition. None of the Code’s

provisions ever explicitly or implicitly conferred that right. Instead, the Code

reflects the carefully cabined scope of the Medallion Holders’ intangible property

interest. Moreover, the right to property does not ordinarily encompass the power

to exclude competition, and nothing in the Code signaled a contrary intent.

      The Code delineated the rights conveyed. The 1998 Ordinance defined a

“medallion” as “an annual, renewable license issued pursuant to this Article which

authorizes the provision of for-hire transportation services and,” notably, “which

may expire, be suspended or revoked.” Miami-Dade County, Fla., Ordinance No.

98-105, § 31-81(r), (z) (Aug. 17, 1998). The medallions conveyed only a property

interest in providing taxicab services in Miami-Dade County -- not in barring

competitors. See Joe Sanfelippo Cabs, Inc. v. City of Milwaukee, 839 F.3d 613,


                                          15
             Case: 17-11955      Date Filed: 08/06/2018    Page: 16 of 32


616 (7th Cir. 2016) (“The taxi permits issued by the Milwaukee city government

are property, but have not been ‘taken,’ as they do not confer on the holders a

property right in, amounting to control over, all transportation by taxi and taxi

substitutes (such as Uber) in Milwaukee.”). Quite simply, the Code furnished no

basis for the Medallion Holders’ assertion that they were entitled to, or could

reasonably rely on a competition-free marketplace. See Roth, 408 U.S. at 578.

      Indeed, the medallions were heavily regulated and narrowly circumscribed

by County law. The Code regulated medallion holder entry and renewal; the

number of medallions in circulation; the issuance of additional medallions;

taxicab-driver eligibility; rules of operation; transfers, sales, bequests, and

forfeiture of medallions; fares and rates; insurance requirements; vehicle standards

and inspections; vehicle age; suspension and revocation of licenses; and penalties

for violations. See generally, e.g., Ordinance No. 16-43 (May 20, 2016). These

pervasive restrictions in no way revealed an intent to imbue the medallions with

monopoly power. See Ruckelshaus, 467 U.S. at 1006–07 (because plaintiff

participated in an industry that had “long been the source of public concern and the

subject of government regulation,” it could not reasonably expect to operate free

from regulations that constricted the scope of its property interests). The

medallions granted only the right to operate taxicabs.




                                           16
             Case: 17-11955      Date Filed: 08/06/2018    Page: 17 of 32


      The Code’s designation of the medallions as “intangible property” does not

suggest otherwise. “Property” typically entails the right to possess, use, and

dispose of that which one owns. Loretto v. Teleprompter Manhattan CATV Corp.,

458 U.S. 419, 435 (1982) (“Property rights in a physical thing have been described

as the rights to possess, use and dispose of it.”) (quotations omitted). However,

ordinarily, “‘[p]roperty’ does not include a right to be free from competition.” Ill.

Transp. Trade Ass’n v. City of Chicago, 839 F.3d 594, 596 (7th Cir. 2016); see

also Richard A. Epstein, Takings: Private Property and the Power of Eminent

Domain 112 (1985) (“As a constitutional matter, one end that falls outside the

scope of the takings clause is the redress of competitive losses that are not

actionable in principle at the instance of the aggrieved victims.”). The Code’s

characterization of the medallions as “intangible property” permits the Medallion

Holders to possess, use, and dispose of their medallions -- that is, their right to

operate in the for-hire transportation market -- subject to constraints imposed by

the County. It does not remotely imply, however, that they may exclude

competitors from entering that market.

      The Medallion Holders stress that, before the enactment of the TNE

Ordinance, the County permitted only medallion holders to provide for-hire

transportation services, and generally restricted the overall number of medallions

in circulation. They argue that their exclusive privilege to operate in the market


                                           17
              Case: 17-11955     Date Filed: 08/06/2018     Page: 18 of 32


between 1998 and 2016 created a reasonable expectation of, and thus a property

right to monopoly power in perpetuity. Again, an examination of County law and

practice suggests quite the opposite.

      For starters, any expectation of exclusivity was unreasonable. “[I]n the case

of personal property, by reason of the State’s traditionally high degree of control

over commercial dealings, [an owner] ought to be aware of the possibility that new

regulation might even render his property economically worthless.” Lucas v. S.C.

Coastal Council, 505 U.S. 1003, 1027–28 (1992). Miami-Dade County notified all

medallion holders that any market exclusivity could be eliminated by regulation.

When the County established the medallion system, it explicitly reserved the

prerogative to “authorize . . . additional for-hire licenses . . . with such

modifications or upon such terms and conditions as in its judgment the public

convenience and necessity may require.” Ordinance No. 98-105, § 31-82(e)

(emphasis added). And since that time, the County has issued some 300 new

medallions. Miami-Dade County, Fla., Ordinance Nos. 98-105 (Aug. 17, 1998);

01-67 (Apr. 20, 2001); 04-103 (June 28, 2004); 06-111 (Apr. 20, 2006); 08-139

(Apr. 16, 2009); 11-53 (Dec. 13, 2011); 11-54 (Dec. 13, 2011); 12-51 (June 26,

2012). The County repeatedly exercised its express authority to issue new

medallions, and the Medallion Holders concede that they were powerless to

exclude competition from fellow taxi drivers. Likewise, we do not see how they


                                            18
             Case: 17-11955     Date Filed: 08/06/2018    Page: 19 of 32


reasonably could have expected to retain the right to block new entrants into the

market. See Ill. Transp. Trade Ass’n, 839 F.3d at 597.

      Moreover, the main purpose behind the County’s medallion policy was not

to enrich medallion holders, but rather to enhance consumer welfare. The County

sought to “license and regulate the use of [for-hire transportation] vehicles to

assure the passengers thereof, as well as others utilizing the streets of Miami-Dade

County, that the vehicles are fit and that their operators and chauffeurs are

competent to provide such services,” and “to improve the quality, efficiency and

economy of for-hire [transportation] service.” Ordinance No. 00-139 (Dec. 14,

2000). The County hoped that the medallion system would serve as “an incentive

for the taxi driver, who frequently constitutes a traveler’s first and last impression

of Miami-Dade County, to provide courteous, safe and efficient transportation

service” in a very busy tourist destination. Ordinance No. 98-105. It was entirely

foreseeable that the County might erode those restrictions if consumer welfare (and

demographic changes) demanded it. Once “new technologies, including [TNE]

reservation and dispatch applications for wireless devices [were] developed to

permit . . . more efficient reservation, dispatch, payment and utilization of for-hire

vehicles,” the Medallion Holders should have anticipated that the County would

authorize the TNEs’ market entry in order to benefit consumers, particularly since

they have “become extremely popular across the United States.” Ordinance No.


                                          19
              Case: 17-11955     Date Filed: 08/06/2018     Page: 20 of 32


16-42. The Medallion Holders’ claim to a perpetual monopoly based on historical

exclusivity is unpersuasive.

      The Medallion Holders also insist that their designation as “intangible

property” necessarily entails the “right to exclude others,” which is “‘one of the

most essential sticks’ in the bundle of rights that make up ‘property.’” While the

right to exclude is a corollary of the right to possess, a property holder may

exercise the right to exclude only respecting his own property. See Rakas v.

Illinois, 439 U.S. 128, 143 n.12 (1978). The Medallion Holders may exclude others

from possessing, using, or disposing of their medallions. But the “right to exclude”

does not sanction the creation of a market stranglehold.

      Similarly, the Medallion Holders cite to their right to freely alienate their

medallions. Again, the argument sweeps too broadly. While the right to alienability

is commonly associated with property, blocking competitors, we repeat, is not.

Compare Phillips v. Wash. Legal Found., 524 U.S. 156, 167 (1998) (noting the

“fundamental maxim of property law that the owner of a property interest may

dispose of all or part of that interest as he sees fit”), with Ill. Transp. Trade Ass’n,

839 F.3d at 596 (“‘Property’ does not include a right to be free from

competition.”). Nothing found in the ability to freely alienate one’s own property

even remotely implies the right to block others from using their own property to

compete in the marketplace.


                                           20
             Case: 17-11955     Date Filed: 08/06/2018      Page: 21 of 32


      Moreover, the Medallion Holders overstate their right to alienate their

medallions. The 1998 Ordinance expressly restricted the medallions’ alienability,

providing, “No new for-hire taxicab license shall be assigned, sold or transferred

during the five (5) year period following the issuance of said license,” and

expressly reserved the power to revoke an unlawfully alienated medallion.

Ordinance No. 98-105, § 31-82(q)(4). The 1998 Ordinance continued this way:

“Transfer of a taxicab license may be accomplished by purchase, gift, bequest or

operation of law, and is subject to the written approval of [the Department],” and

“[n]o for-hire taxicab license shall be assigned, sold (either outright or under a

conditional sales contract) or transferred without prior approval of [the

Department].” Id. § 31-82(r). Indeed, one of the 1998 Ordinance’s key reforms was

to confine the medallions’ alienation to County-registered taxicab chauffeurs. Far

from suggesting a right to market dominance, the Code’s alienation provisions

established that the property rights created by the County were carefully calibrated.

      The Medallion Holders also cite to a June 2, 2014 letter written by County

Mayor Carlos A. Gimenez to Jorge Luis Lopez, Lyft’s counsel and registered

lobbyist, in support of their claim. The Mayor said this:

      I am writing you to underscore our conversation concerning the
      County’s for-hire transportation ordinances. Although we may share
      the desire to include on-demand electronic dispatch vehicles into
      future options we provide our community, currently Chapter 31 of the
      Miami-Dade County Code . . . does not allow operation of an


                                          21
             Case: 17-11955     Date Filed: 08/06/2018    Page: 22 of 32


      unlicensed vehicle providing for-hire services through electronic
      dispatch.

The letter simply reflected the state of County law in 2014, before the County’s

2016 promulgation of the TNE Ordinance. It did no more than inform Lyft’s

lobbyist that the County’s prohibition against TNEs would be enforced. It said

nothing about medallion holders, let alone establish that the Medallion Holders had

the power to exclude competition. Nor could it alter or expand whatever rights the

Code had conferred upon medallion holders.

      Finally, as best we can tell, no case precedent supports the Medallion

Holders’ theory of exclusivity. What caselaw we can find overwhelmingly holds

that taxicab medallion holders do not have a property right to bar competitors from

entering the market. See, e.g., Ill. Transp. Trade Ass’n, 839 F.3d at 596;

Minneapolis Taxi Owners Coal., Inc. v. Minneapolis, 572 F.3d 502, 509 (8th Cir.

2009) (“Even if there is a property interest in a particular license, a takings claim

cannot be supported by asserting ownership in a property interest that is different

and more expansive than the one actually possessed.”) (quotations omitted); Joe

Sanfelippo Cabs, Inc., 839 F.3d at 616. Indeed, in Illinois Transportation Trade

Association v. Chicago, 839 F.3d 594 (7th Cir. 2016), the Seventh Circuit

dismissed precisely the same takings claim urged upon us. It rejected the theory

that, by admitting TNEs into the for-hire transportation market, the City “took” the



                                          22
               Case: 17-11955        Date Filed: 08/06/2018       Page: 23 of 32


taxicabs’ medallions without just compensation. Id. at 596–97. The court put it this

way:

        When property consists of a license to operate in a market in a particular
        way, it does not carry with it a right to be free from competition in that
        market. . . . Taxi medallions authorize the owners to own and operate taxis,
        not to exclude competing transportation services. The plaintiffs in this case
        cannot exclude competition from buses or trains or bicycles or liveries or
        chartered sightseeing vehicles or jitney buses or walking; indeed they cannot
        exclude competition from taxicab newcomers, for the City has reserved the
        right (which the plaintiffs don’t challenge) to issue additional taxi
        medallions.

Id. 1
        The Medallion Holders’ intangible property did not include the right to bar

competition and the district court properly dismissed their takings claims.

                                                C.

        The Medallion Holders also say that the TNE Ordinance violated their right

to the equal protection of the laws under both the United States and Florida

1
  The Medallion Holders cite to a recent district court opinion coming out of Philadelphia.
Checker Cab Philadelphia v. Philadelphia Parking Authority, No. CV 16-4669, 2017 WL
2461980 (E.D. Pa. June 6, 2017). There, some medallion-holding taxicab operators alleged that
the admission of TNEs into Philadelphia’s for-hire transportation market effected a “taking” of
their medallions. Id. at *6–7. The government moved to dismiss the claim, but the district court
denied the motion. Id. However, the court grounded its ruling on Pennsylvania law, which
capped the overall number of medallions. Id. at *7 (citing 53 Pa. Cons. Stat. § 5711(c)(2) (2017)
(limiting the total number of authorized medallions to 1,600 before June 1, 2013, and 1,750 after
June 1, 2013)). In this case, the Medallion Holders do not, and could not, allege that the TNE
Ordinance imposed a similar ceiling on the number of medallions that the County could issue.
Indeed, the TNE Ordinance expressly allowed the County to “authorize . . . additional for-hire
licenses . . . with such modifications or upon such terms and conditions as in its judgment the
public convenience and necessity may require.” Ordinance No. 98-105, § 31-82(e). And the
County repeatedly exercised its authority to issue new medallions. The Checker Cab
Philadelphia case is factually distinguishable. It is not binding precedent. And it does not alter
our view that the states’ regulatory power includes the power to alter, modify, or limit the
number of taxicab medallions issued. See Lucas, 505 U.S. at 1027–28.
                                                23
             Case: 17-11955     Date Filed: 08/06/2018    Page: 24 of 32


Constitutions. They contend that the TNE Ordinance “created separate sets of

regulations for the taxicab industry and the TNEs, resulting in unfair and arbitrary

disparities between groups engaged in identical business activities, i.e. the business

of providing transportation services to the public in exchange for payment.” They

point to discrepancies in taxicab and TNE regulations regarding chauffeur

agreements, insurance requirements, vehicle inspections, and fare charges, and

claim that those discrepancies systematically disadvantaged taxicabs. We remain

unpersuaded.

      In the absence of any allegation that the government discriminated on the

basis of a suspect classification, including race, alienage, national origin, gender,

or illegitimacy, we evaluate equal protection claims under rational basis review

and ask only whether “the challenged statutes or ordinances [are] rationally related

to the achievement of some legitimate government purpose.” Haves v. Miami, 52
F.3d 918, 921 (11th Cir. 1995). A challenged ordinance will survive rational basis

review if it could have been directed toward some legitimate government purpose,

even if that purpose did not actually motivate the enacting legislature. Id. The

ordinance will likewise overcome rational basis review if it is not so attenuated

from that purpose as to be “arbitrary or irrational.” Id. at 922. “[T]hose attacking

the rationality of [a] legislative classification have the burden to negate every

conceivable basis which might support it.” Id. (quotations omitted). Not


                                          24
             Case: 17-11955      Date Filed: 08/06/2018    Page: 25 of 32


surprisingly, rational basis scrutiny is “easily met.” Lieb v. Hillsborough Cty. Pub.

Transp. Comm’n, 558 F.3d 1301, 1306 (11th Cir. 2009); see also Williams v.

Pryor, 240 F.3d 944, 948 (11th Cir. 2001). Moreover, the Florida Constitution’s

equal protection clause overlaps entirely with its federal counterpart. Sasso v. Ram

Prop. Mgmt., 431 So. 2d 204, 211 (Fla. App. 1983) (in assessing an equal

protection question, Florida courts “use federal authority as a guide because of the

parallel commands of the federal and Florida constitutions”), approved, 452 So. 2d
932 (Fla. 1984).

      The Medallion Holders neither assert that the TNE Ordinance employed a

suspect classification nor dispute the applicability of rational basis review. Under

that standard, their equal protection claims fail for two reasons: first, they overstate

the differences in the regulatory treatment afforded taxicabs and TNEs; and,

second, those regulatory distinctions that were significant were rationally related to

legitimate government interests.

                                           1.

      The Medallion Holders say that the County regulated taxicabs more

stringently than TNEs regarding insurance requirements, background checks, and

vehicle inspections. The argument is refuted by the text of the Code. For starters,

the Medallion Holders claim that the County subjected them to insurance

requirements that were more onerous than those imposed on TNEs. In fact, the


                                           25
             Case: 17-11955     Date Filed: 08/06/2018   Page: 26 of 32


Code prescribed virtually parallel standards for taxicabs and TNEs. It required that

taxicabs carry an automobile policy with liability limits no less than those required

by state law. Ordinance No. 16-43, § 31-88(a) (May 20, 2016). Florida law

required a policy with limits of $125,000/250,000/50,000 that was issued by an

insurer belonging to the Florida Insurance Guaranty Association. Fla. Stat.

§§ 324.031–032(1)(a) (2018). Likewise, TNEs were obliged to satisfy “all of the

applicable insurance provisions of State law” and to “provide supplemental

insurance for each [TNE] driver and [TNE] vehicle” of “at least $125,000 per

person for death or bodily injury; $250,000 per incident for death or bodily injury;

and $50,000 per incident for property damage; or a combined single limit of

$300,000 per incident.” Ordinance No. 16-42, § 31-707(a) (May 18, 2016).

      Moreover, the County prohibited TNEs from operating without “first

obtain[ing] and fil[ing] with the Department a certificate of insurance

demonstrating compliance with Florida insurance laws,” and threatened to sanction

noncompliance through license revocation. Id. § 31-707(b). Although TNEs could

certify that their vehicles complied with insurance requirements, while taxicabs

were required to furnish the Department with specific evidence of adequate

insurance coverage, the Department nonetheless reserved the right to audit TNEs

in order to verify compliance. Id. § 31-705(i). Any differences found in taxicabs’

and TNEs’ insurance requirements were de minimis. And it was rational for the


                                         26
              Case: 17-11955      Date Filed: 08/06/2018      Page: 27 of 32


County to experiment with various manners of enforcement on different service

providers.

       The Medallion Holders also claim that the County subjected them to more

burdensome background-check requirements than TNEs. Again, their claim is

belied by the Code, which imposed essentially identical requirements on each.

Compare Ordinance No. 16-43, § 31-82(d) (requirements for taxicabs), with

Miami-Dade County, Fla., Ordinance No. 16-42, §§ 31-702(d), 31-703(c)

(requirements for TNEs). The Code barred from taxicab license eligibility those

who misrepresented material facts on their applications; were unauthorized to work

in the United States; or had been convicted of, or pleaded nolo contendere to, a

felony or misdemeanor involving moral turpitude relating to sex within the last

five years. Ordinance No. 16-43, § 31-82(d). The Code applied the same

prohibitions to TNEs. Ordinance No. 16-42, §§ 31-702(d), 31-703(c).

       The Medallion Holders observe, however, that, while the Code permitted

TNEs to conduct their own independent background checks, it required Medallion

Holders to submit to Department inspections. Again, the Code’s text largely rebuts

the claim, since it allowed medallion holders “to authorize a person to operate a

taxicab as a certified driver . . . after the for-hire taxicab license holder . . . has

conducted a local, state and national criminal background check through a

Department approved agency.” Ordinance No. 16-43, § 31-93(f). There, too, the


                                             27
             Case: 17-11955    Date Filed: 08/06/2018   Page: 28 of 32


County’s treatment of taxicabs and TNEs was nearly identical, and cannot support

an equal protection claim. Ordinance No. 16-42, § 31-702(q).

      As for vehicle inspections, once again, the Code applied substantially similar

rules to taxicabs and TNEs. Compare Ordinance No. 16-43, § 31-93(g), with

Ordinance No. 16-42, § 31-708(f). Contrary to the Medallion Holders’ claims, the

Code permitted both taxicabs and TNEs to undergo independent inspections.

Ordinance No. 16-43, § 31-93(g). And even though only taxicabs were required to

submit proof of inspection to the Department, TNEs were obliged to “present and

submit on demand a copy of the completed inspection form which shall be in [the]

vehicle.” Ordinance No. 16-42, § 31-708(f). There too, the County’s regulation of

taxicabs and TNEs was sufficiently consistent to overcome an equal protection

challenge.

                                        2.

      To be sure, some of the County’s regulations of taxicabs were more

burdensome than those imposed on TNEs. Yet each was rationally related to a

legitimate government interest. Thus, for example, the Code required only

medallion holders, but not TNEs, to enter into a written chauffeur’s agreement

with each taxicab driver. However, unlike TNE licenses, medallions are limited

intangible personal property. Ordinance No. 98-105, § 31-81(aa) (Aug. 17, 1998).

Thus, taxicab drivers who did not own a medallion were required to lease the right


                                        28
             Case: 17-11955     Date Filed: 08/06/2018    Page: 29 of 32


to operate a taxicab from a medallion holder, which required payment of lease fees

and security deposits. Id. § 31-82(j)(13). The chauffeur-agreement requirement

protected taxicab drivers from predatory practices by requiring the medallion

holder to “state and itemize the compensation to be paid by the chauffeur,”

including “the amount of compensation that is attributable to the lease, insurance,

dispatch and deposits, if any.” Id. § 31-82(j)(13)(d). The requirement also

prohibited the medallion holder from “receiv[ing] any compensation from the

chauffeur which [was] not specified in the existing chauffeur’s agreement.” Id.

      In contrast, since TNE drivers generally used their own vehicles, they did

not have to enter into leases or pay security deposits and other fees in order to

operate in the market. Furthermore, the series of memorialized receipts generated

through TNEs’ digital platforms rendered the drivers’ compensation more

transparent. Ordinance No. 16-42, § 31-702(l)(17). The business relationship

between TNEs and their drivers differed substantially from the one between

medallion holders and taxicab chauffeurs; mandatory chauffeur agreements were

not necessary to protect TNE drivers against predation. The County’s imposition of

the chauffeur-agreement requirement on taxicabs, but not on TNEs, was rationally

related to a legitimate governmental interest.

      The Medallion Holders also point to disparities found in the County’s

vehicle appearance regulations. The 2016 Ordinance required taxicabs to “be free


                                          29
              Case: 17-11955      Date Filed: 08/06/2018     Page: 30 of 32


of grime, oil or other substances and free from cracks, breaks, dents and damaged

paint that detracts from the overall appearance of the vehicle”; that the vehicles be

“[e]quipped with hubcaps or wheelcovers on all four (4) wheels”; that “[t]he

interior of the trunk, or rear portion of for-hire vehicles, . . . be free from dirt,

grime, oil, trash, or other material which could soil items placed therein”; and that

“the passenger compartment . . . be clean, free from torn upholstery or floor

coverings, damaged or broken seats, and protruding sharp edges.” Ordinance 16-

43, § 31-89(a)(9), (11)–(12). On the other hand, the TNE Ordinance required only

that all TNE vehicles “be kept clean and orderly during all times of active service.”

Ordinance No. 16-42, § 31-708(a).

       The different treatment of taxicabs and TNEs was supported by a rational

foundation. Directing the use of property toward certain aesthetic ends -- especially

property that is uniquely reflective of the surrounding polity -- is a legitimate

government interest. Cf. Penn Cent. Transp. Co. v. New York City, 438 U.S. 104,

131 (1978). Taxicabs are typically associated with the County. Consequently, the

County required taxicab companies to maintain scrupulously clean vehicles in

order to reflect a positive image for the County. By contrast, because TNE vehicles

are primarily personal, the County was understandably less concerned with their

appearance. Moreover, by their nature, taxicabs are always associated with the

transportation of individuals for hire and, therefore, must maintain a clean


                                            30
             Case: 17-11955      Date Filed: 08/06/2018    Page: 31 of 32


appearance at all times. In contrast, the TNE vehicles are primarily personal

vehicles used only some of the time in the for-hire transportation business.

      Finally, although the County regulated taxicab fares more stringently than

TNE rates, that disparity was also rational. While the County established price

ceilings for taxicab fares, it enabled TNEs to set their own rates “based on distance

traveled and/or time elapsed during service, a flat prearranged rate or a suggested

donation.” Compare Ordinance No. 16-43, § 31-87(C)(5), with Ordinance No. 16-

42, § 31-706. Taxicabs’ and TNEs’ distinct business models justified that

regulatory divergence. Taxicabs operate primarily through street hails. Since

passengers usually cannot confirm ride prices before hailing a cab, price ceilings

were rationally related to protecting passengers from predatory fares. On the other

hand, TNEs provide customers with cost and driver data before any contract is

struck, and enable customers to shop among providers before summoning a ride.

Since market forces disciplined TNE rates more effectively than taxicab fares, the

County rationally intervened to establish taxicab price ceilings. Furthermore, those

price ceilings did not competitively disadvantage medallion holders, since they did

not bar them from undercutting TNE prices. “There are enough differences

between taxi service and [TNE] service to justify different regulatory schemes, and

the existence of such justification dissolve[s] the plaintiffs’ equal protection

claim[s].” Ill. Transp. Trade Ass’n, 839 F.3d at 598–99.


                                          31
               Case: 17-11955       Date Filed: 08/06/2018      Page: 32 of 32




       The long and short of it is that the Medallion Holders’ constitutional claims

fail. Their takings claims falter because they cannot lay claim to a property interest

that includes the power to block competitors from the for-hire transportation

market. And their equal protection claims fail because any disparate regulatory

treatment that the County afforded taxicabs and TNEs was amply supported by

legitimate government interests. The judgment of the district court is affirmed. 2

       AFFIRMED IN PART AND VACATED AND REMANDED IN PART




2
  The Medallion Holders also claim that the district court erred in denying them leave to amend
their complaint on the ground that amendment would be futile. Amendment would be futile if the
complaint, as amended, would still be subject to dismissal. Cockrell v. Sparks, 510 F.3d 1307,
1310 (11th Cir. 2007). Requests for leave to amend “should either set forth the substance of the
proposed amendment or attach a copy of the proposed amendment.” Long v. Satz, 181 F.3d 1275,
1279 (11th Cir. 1999). The Medallion Holders seek leave to amend based only on the arguments
already aired in their briefs. Permitting leave to amend to reprise the same arguments could only
be futile. The district court properly denied leave.
                                               32